    Case 1:20-mj-00007-MSN Document 1 Filed 01/08/20 Page 1 of 3 PageID# 1



                    IN THE UNITED STATES DISTRICT COURT FOR THE


                             EASTERN DISTRICT OF VIRGINIA


                                     ALEXANDRIA DIVISION




UNITED STATES OF AMERICA                                   Criminal No.: 1:20-MJ-O9X>V
                                                           Misdemeanor
               V.



ADRIAN I. SORIANO,                                         Court Date: January 13,2020

                        Defendant.



                                 CRIMINAL INFORMATION


                         (COUNT I- Class A Misdemeanor- 7812760)

THE UNITED STATES ATTORNEY CHARGES THAT:

       On or about October 31, 2019, at Marine Corps Base, Quantico, Virginia within the

special maritime and territorial jurisdiction of the United States in the Eastem District of

Virginia, the defendant, ADRIAN I. SORIANO, did unlawfully, knowingly, and intentionally

possess a mixture and substance which contained a detectable amount of marijuana, a Schedule I

controlled substance.

(Violation of Title 21, United States Code, Section 844)
Case 1:20-mj-00007-MSN Document 1 Filed 01/08/20 Page 2 of 3 PageID# 2
Case 1:20-mj-00007-MSN Document 1 Filed 01/08/20 Page 3 of 3 PageID# 3
